DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on July 17, 2019 in which claims 21-40 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Extensible data transformations.  The closest prior art Farahbod; Farzad (US 2007/0239762) is directed to Automated Interactive Visual Mapping Utility and Method for Transformation and Storage of XML Data; specifically, a method for automatic mapping of Extensible Markup Language (XML) data through an interactive visual mapping tool before storing the XML data into a target destination.  However, Farahbod either singularly or in combination, fail to anticipate or render obvious the recited features “A method comprising: detecting inconsistent data formats in a set of input data; determining an example output value; determining a transformation tool relevant to a transformation of the set of input data to a consistent data format corresponding to a format of the example output value; and generating a transformed set of data items by transforming the set of input data, including the inconsistent data formats, into the transformed set of data items having the consistent data format.” And Claim 30, “determining that the set of input data comprises heterogeneous data formats; determining an example output value; determining a transformation tool relevant to a transformation of the set of input data to a homogeneous data format corresponding to a format of the example output value; and generating, from the set of input data that comprises the heterogeneous data formats, a transformed set of data items having the homogeneous data format”
These features in conjunction with all other limitations of the dependents and independent claims render claims 21-40 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Mansfield (US 2007/0250762) relates to Context-aware Content Conversion and Interpretation-specific Views, specifically the starting content is processed to generate a representation data comprising a second encoding of the starting content, wherein the second encoding is determined automatically and at least in part by the desired interpretation.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 16, 2022